Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :
The prior art of record fail to teach or suggest a page buffer comprising a first transistor connected between the bit line and a first node; a second transistor connected between a power voltage and a second 15node; a third transistor connected between the first node and the second node; a fourth transistor connected between the second node and a third node; and 20a fifth transistor connected between the first node and the third node, and wherein the voltage generator is further configured to control an activation voltage of a first control signal controlling the fifth transistor among the plurality of control signals based on temperature of the 43semiconductor memory device
The cited reference of Kim et al (US Patent NO 10,339,989) disclose a page buffer (figure 4)comprising a fist transistor (NM1) conn between a bit line (BL) and a fisrt node (CN), a second transistor connected between a power voltage (Vpre) and a second node (SN), a third transistor connected between the first node (CN) and the second node (SN), a fourth transitor (NM3) connected between the 
The cited reference of Choi et al (see figure 3)  disclose a page buffer (the circuit in figure 3) having a first transistor (M2) connected between a bit line (Bit line) and a first node (the right output of M2), a second transistor (M4) connected between a power voltage (Vcore) and a second node (SEN), a third transistor (M3)connected between the first node (as above) and the second node (SEN) Choi, however, fail to teach a fourth transistor connected between the second node and a third node, and  a fifth transistor connected between the first node and the third node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






S. dinh
3/11/22
/SON T DINH/Primary Examiner, Art Unit 2824